Citation Nr: 1822616	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  13-18 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial, compensable rating for tension headaches.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975, and from December 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

While the Veteran initially requested a Board hearing at the RO on his VA Form 9, Appeal to the Board, received in June 2013, he subsequently withdrew his request in a January 2015 written correspondence.

In various written statements, the Veteran has indicated that his headaches disorder is productive of, or related to, seizures and cognitive difficulties.  The Board notes that the Veteran is only service-connected for tension headaches, and his appeal is limited to this disorder.  Service connection for an organic mental disorder, claimed as memory loss resulting from seizures and migraines, was denied in an April 2004 rating decision.  The matter of entitlement to service connection for a seizure and/or cognitive disorder is referred to the Agency of Original Jurisdiction (AOJ) for development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, upon review of the claims file, the Board finds that additional development on the claim on appeal is warranted.



With respect to the claims for increased ratings for the service-connected tension headaches, the Board notes that the Veteran was last afforded an examination nearly 8 years ago in 2010.  In addition, while the 2010 examiner indicated that the Veteran's headaches were not prostrating, more recent treatment records reflect very frequent, severe headaches.  In March 2013, the Veteran reported that his headaches lasted for about 8 hours and were occasionally so severe that he was not aware of his surroundings or conversations.  On April 2013 VA neurology consult, the Veteran reported that he had episodes of headaches that he "slept off" once per week.  It is unclear as to whether the Veteran's headaches disorder has thus progressed to include prostrating attacks warranting a compensable rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Accordingly, the Veteran should be afforded a new examination to determine the nature and severity of his service-connected tension headaches.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), VA's Director of Compensation Service is authorized to approve an extraschedular evaluation if the case application of the regular schedular standards is impractical because the disability is so exceptional or unusual due to such related factors as marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1).  Given the Veteran's report of his headache symptoms and complex disability picture, and while the matter is on remand, the AOJ should consider whether referral is necessary.

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder updated treatment records, including any outstanding VA treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected headache disability.  All necessary tests should be performed.  All findings should be reported in detail.

The claims file should be made available to the examiner for review in connection with the examination. 

The examiner should record the nature and frequency of the Veteran's headaches, and any effects on employment.  In particular, the examiner should opine as to whether the Veteran's headache disorder is productive of prostrating attacks, and if so comment on the frequency of these attacks and whether they are productive of severe economic inadaptability.  The examiner should also identify any other manifestations of the Veteran's headache disorder.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  The AOJ should undertake any additional development it deems warranted, to include consideration of whether referral to VA's Director of Compensation Service for extraschedular consideration in accordance with 38 C.F.R. § 3.321(b) is warranted.

4.  Then, the AOJ should readjudicate the Veteran's claim, with consideration of all appropriate diagnostic codes.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




